DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,5,7,10,12,15,20,22-23,25-33 and 35-36 are subject under examination .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the direct communication" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the received information" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the network” in line 6.  There is insufficient antecedent basis for this limitation in the claim
Claim 12 recites the limitation "the notification response” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first session management function” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the identity” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the network “in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20  recites the limitation "the direct communication" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the received information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22  recites the limitation "the direct communication" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the received information" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the network” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the network “in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the second session management function” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the notification response” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the identity” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the IDs” in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claims 5,7,10,12,15, 23,25-33 and 35-36 are rejected for being dependent on claim 1 or 20 or 22. 
Allowable Subject Matter
Claims 1,5,7,10,12,15,20,22-23,25-33 and 35-36 would be allowable of rewritten or amended to overcome the rejection(s) under 35U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 2017/0324754 A1) is cited to show pertinent to applicant invention. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416